Citation Nr: 1023198	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether a September 10, 2007 Board decision, which denied 
entitlement to service connection for asthma and allergic 
rhinitis, involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Attorney Andrew J. Waghorn, 
Esquire


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the Veteran alleging CUE in a September 
2007 Board decision.

In February 2006, the Board issued a decision in this case.  
In a January 2007 order, the Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand, vacating 
and remanding the Board's February 2006 decision.

In September 2007, the Board issued a new decision in this 
case.  The Veteran now claims there was CUE in the Board's 
September 2007 decision.

In addition to filing the motion for CUE, the Veteran 
appealed the September 2007 Board decision to the Court.  

In September 2009, the Court vacated and remanded the Board's 
September 2007 decision pursuant to a Joint Motion for 
Remand.

(Also before the Board at this time is a claim of entitlement 
to service connection for asthma, remanded to the Board by 
the Court's September 2009 order.  That claim will be 
addressed in a separate decision.)


FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied 
entitlement to service connection for asthma and allergic 
rhinitis.

2.  In September 2009, the Court of Appeals for Veterans 
Claims issued an Order which vacated that portion of the 
Board's September 2007 decision which denied entitlement to 
service connection for asthma and dismissed the issue of 
allergic rhinitis.



CONCLUSION OF LAW

Because that part of the Board's September 2007 decision as 
to which the moving party's motion pertains has been vacated, 
any challenge as to that issue is now moot, and therefore the 
requirements for a motion for reversal or revision based upon 
alleged clear and unmistakable error in the September 2007 
Board decision are not met, and the motion must be dismissed.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

In February 2006, the Board denied entitlement to service 
connection for asthma and allergic rhinitis.  In January 
2007, the Court vacated and remanded the Board's February 
2006 decision for not adequately discussing whether VCAA 
notice requirements were complied with.

In September 2007, the Board again denied entitlement to 
service connection for asthma and allergic rhinitis.  

In October 2007, the Veteran's representative filed a motion 
for revision of the Board's September 2007 decision on the 
grounds of CUE.  The Veteran asserted that pertinent facts 
were shown in the record but were not before the Board at the 
time of its decision.

In addition to filing a motion for CUE, the Veteran also 
appealed the Board's September 2007 decision to the Court of 
Appeals for Veterans Claims (Court).  In that litigation, the 
Veteran's attorney and the VA General Counsel requested that 
the Court vacate the portion of the September 2007 Board 
decision which denied the Veteran's claim for entitlement to 
service connection for asthma.  The parties agreed to dismiss 
the claim of service connection for allergic rhinitis.  See 
September 2009 Joint Motion for Partial Remand.  In September 
2009, the Court issued an Order which vacated that portion of 
the Board's September 2007 decision which had denied 
entitlement to service connection for asthma, and remanded 
the matter to the Board for readjudication.

In December 2009, the Veteran submitted additional argument 
in support of his motion for revision of the September 2007 
Board decision on the basis of CUE.  However, because the 
September 2009 CAVC Order vacated the September 2007 Board 
decision, there is no longer a Board decision as to which the 
Veteran may allege errors of fact or law.

Accordingly, the Board no longer has jurisdiction to review 
the motion, and it must therefore be dismissed, pursuant to 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.

ORDER

The appeal regarding the claim of CUE is dismissed.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


